Beck, P. J'.
Plaintiff filed her petition for permanent and temporary alimony. Upon the hearing of the application for temporary, pending the suit for permanent alimony, the court awarded to the applicant the sum of $15 per month as temporary alimony and $25 as counsel fees, to be paid to the petitioner’s attorney of record in five equal monthly instalments. . The defendant excepted. The only assignment of error in the bill of exceptions is that the amount allowed was excessive. Under the evidence in the ease it does not appear that the court abused its discretion in allowing the alimony and attorney’s' fees awarded. Judgment ajjvrmed.

All the Justices concur.